Opinión concurrente del
Juez Asociado, Señor Negrón Gar-cía,
con la cual está conforme el Juez Asociado Señor Dá-vila.
San Juan, Puerto Rico, a 17 de enero de 1977
Aun cuando concurro con el dictamen del Tribunal, sos-tengo el criterio de que los importantes planteamientos de inconstitucionalidad relativos al debido proceso y a la igual protección de las leyes formulados por primera vez por el apelante ante este foro debieron disponerse en sus méritos, máxime en vista de nuestra facultad judicial de tomar cono-cimiento de la data empírica y científica existente(1) sobre las características de la marihuana, la diferencia que la Asamblea Legislativa estableció en la Ley de Sustancias Con-*553troladas — Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. see. 2101 y ss.) — al no clasificarla como droga adictiva, y la tras-cendencia del asunto.
“Una ley puede echar raíces tanto en la ficción como en hechos. Ciertamente, una política pública concebida en la igno-rancia puede ser continuamente reafirmada, aun con más vehe-mencia, mientras sus orígenes permanezcan obscuros o su fala-cia no sea expuesta. No obstante, una vez la chispa de la verdad enciende el proceso de opinión pública, la autoridad del momento no podrá detener las flamas de la controversia. En tiempos esta-bles la política pública podrá dar prontamente marcha atrás o ser modificada para concordar con la realidad. Sin embargo, en tiempos volátiles, una sola controversia puede perder su vigencia. Abastecida por las flamas y generado por los asuntos públicos relacionados, el fuego puede propagarse; y la verdad ser consu-mida nuevamente en el choque explosivo de dos ideologías cultu-rales en competencia.
Así ha sido con la marihuana. Suprimida por cuarenta años sin estar significativamente ante la opinión pública, la ‘hierba asesina’ de repente ha salido a la superficie como el eufórico preferido de millones de norteamericanos. Difícilmente trans-curre un día sin que estemos expuestos a la propaganda de uno u otro lado. Apenas pasa un día sin que ocurran arrestos por violación a la ley de marihuana cuyas cifras no sean objeto de titulares. Ante las legislaturas y las cortes, la ley es atacada y defendida con igual fervor. Testimonios de sociólogos, médicos y policías referentes a los efectos de la droga son transmitidos febrilmente a un público en expectativa.” Bonnie & Whitebread, The Forbidden Fruit and the Tree of Knowledge: An Inquiry Into the Legal History of American Marihuana Prohibition, 56 Va. L. Rev., págs. 974-975 (1970).
Estoy convencido de que estas expresiones tienen vali-dez contemporánea en el medio ambiente puertorriqueño. “En una encuesta reciente con una muestra representativa de la población, la mayoría respondió que el uso de la marihuana era el problema número uno de la comunidad y el más dañino para el individuo [escogiendo entre el alcohol, el fumar ta-baco y la marihuana, Klapper, 1975]. Esta encuesta también *554reveló que la mayoría de la población considera la marihuana una droga muy parecida a la heroína. En general, existe evidencia que demuestra que la sociedad puertorriqueña vin-cula el abuso en drogas al deterioro social en una relación causal y particularmente ve el abuso de drogas como ‘cau-sante de conducta criminal’.” Pacheco Maldonado, A., Culture and Addiction: Some Reflections from the Puerto Rican Perspective; Ponencia ante Seminario Internacional sobre Factores Socio-culturales del Uso No Médico de Drogas (5 de noviembre de 1975), pág. 11.
En armonía con lo expresado, intentaré exponer la data empírica y científica que existe sobre el particular tomando conocimiento de las conclusiones generales y proposiciones específicas consignadas en los estudios gubernamentales y privados más reputados y la abundante literatura sobre la marihuana, de fácil acceso, (2) incluyendo algunas de las con-*555troversias principales que subsisten en las distintas áreas del saber. (3)
A) Historia y Botánica en General—
Es una planta anual herbácea normalmente dioica, clasi-camente considerada como perteneciente a la especie Cannabis Sativa L., de la familia de las cannabináceas que con fa-cilidad crece en estado silvestre y se cultiva en climas semi-tropicales o zonas templadas en distintos lugares del Asia, Europa y América. Su uso, con fines placenteros, médicos y religiosos se remonta a la era pre-cristiana y cobra auge en el presente siglo.
Las características botánicas específicas de la planta se pueden compendiar en la siguiente descripción:
“a) Tallo: es simple, derecho rígido y puede alcanzar hasta dos metros de alto (perrot), cilindrico, verde claro a pardo claro, surcado longitudinalmente pubescente-escamoso.
b) Hojas: presentan caracteres diferenciales según se con-sideren las que aparecen en casi toda la longitud .del tallo (in-feriores), o las que llamaremos superiores, es decir las de la cúspide del mismo. Las inferiores que representan la gran mayo-ría, son pecioladas, opuestas, de forma que recuerda la palma de la mano; son por lo tanto palmita sectas, con 5 a 7 segmentos alargados, lanceolados, de bordes dentados y se presentan abier-tas en abanico en el extremo de sus largos pecíolos. Las supe-riores se hacen altanas o aisladas, y su morfología se modifica; son en general, sésiles (sin pecíolo) trisectas (tres segmentos solamente) o aún menos divididas, o simples, es decir carentes de segmentación. En cuanto al tamaño, los segmentos en las inferiores pueden alcanzar hasta 15 cm de largo y alrededor de 3 cm de ancho.
c) Flores: verdosas, nacen en la axila de las hojas.
Son de sexo separados.
*556Se trata de una planta dioica, es decir que existen ejemplares machos, portadores de flores masculinas, y hembras con flores femeninas; nunca en un mismo pie se hallarán flores de los dos sexos.
Las flores masculinas se presentan en racimos; las femeninas apretadas en pequeños grupos, rodeadas de hojas. Cada flor masculina está formada por un cáliz de 5 sépalos que rodea a 5 estambres, en disposición opuesta. La flor femenina consta de una sola envoltura floral (cala alrededor del ovario); este último contiene un solo óvulo. Completan el aparato genital femenino dos estigmas finos y alargados.
d) Fruto: es un aquenio grisáceo rodeado del cáliz, que per-siste. Es liso, contiene una sola semilla, carente de albumen. Ob-servando un corte de la semilla, puede verse que contiene una plántula (embrión) arrollada en espiral. En la base del fruto, se observa la presencia de una bráctea oval y lanceolada, pubes-cente. El largo del fruto es de 4 a 5 m" (CONATON), op. cit., págs. 2-3.
B) Preparaciones—
Tanto en el pasado como al presente, se reconocen tres preparaciones básicas de la cannabis, cuyos nombres ver-náculos en orden creciente de potencia, son:
“La marihuana es la forma más corriente y difundida de consumo de Cannabis. Se realiza mediante el fumado individual o en grupos de cigarrillos confeccionados con hojas maduras e inflorescencias masculinas y femeninas de cannabis. Cuando el consumo se opera a través de una infusión, se denomina ‘bhang’.
El ‘Ganja’ se presenta como masas aplastadas o enrolladas en husos, de color pardo oscuro, de olor aromático característico, constituidas por hojas superiores pequeñas e inflorescencias de la planta femenina de cannabis. Es aproximadamente 3 veces más potente que el bhang y la marihuana se utiliza para fumar en pipa.
Finalmente el ‘hashish’ o ‘charas’ o ‘chira’ es la preparación más potente, siendo de 5 a 8 veces más activa que la marihuana y el ‘bhang’. La preparación está constituida por la resina pura de las inflorescencias y hojas de la planta femenina y se fuma habitualmente en pipa.
... el hábito más difundido es el uso de la marihuana bajo la forma de cigarrillos, generalmente de confección casera que con-*557tienen de 0,5 a 1 g de restos vegetales de cannabis (hojas, in-florescencias, etc.). Es frecuente observar la circulación clandes-tina de cigarrillos de marca, que han sido vaciados y vueltos a llenar con una mezcla de restos vegetales de cannabis y hebras de tabaco. Más recientemente se han detectado cigarrillos arma-dos con tabaco embebido en un extracto de resina de marihuana.” (CONATON), op. cit., pág. 6.
C) Ingrediente Alucinatorio—
La planta cannabis es químicamente muy compleja. La amplia difusión del uso del preparado del cigarrillo de la marihuana como sustancia toxocomanígena, se debe a los efectos alucinatorios causados por uno de sus ingredientes psieoacti-vos: el delta 1-3, 4 transtetrahidrocannabinol (THC).(4)
D) Factores Socio-Culturales—
Sobre este extremo, a mi juicio el Informe OMS, condensa adecuadamente la interacción de los factores socio-culturales que entran en juego en torno al uso de la cannabis.
A tal efecto:
“La ingestión de drogas, especialmente de cannabis, parece estar unida no sólo a ciertas creencias y esperanzas individuales y de grupo acerca de sus efectos, sino también a un sistema axiológico y conceptual más amplio relacionado con aspectos como el valor relativo de los bienes materiales y de las creencias y experiencias espirituales, culturales y tradicionales; la impor-tancia respectiva de los derechos, prerrogativas y responsabili-dades del individuo y de la sociedad; naturaleza de prácticas que se consideran buenas y malas, y el sentido y el valor de la vida misma.
En resumen, la epidemiología del uso de la cannabis supone la existencia de tres factores: a) las características personales del consumidor real o potencial; b) las presiones socioculturales *558que se ejercen sobre él, y c) las propiedades farmacológicas de diversas preparaciones de cannabis. La medida en que su uso satisfaga necesidades conscientes (expresas o tácitas) o incons-cientes ayudará a determinar si ese comportamiento se manten-drá o no. El uso de cannabis tiende a ‘vincular’ al consumidor a ciertas personas, mientras que a menudo lo ‘enajena’ de otras.”
E) Motivos para su Consumo—
“Se citan ampliamente como motivos para comenzar a con-sumir cannabis las relaciones con otros consumidores, la curiosi-dad respecto a los efectos de la droga y el deseo de relajamiento, el alivio de diversas tensiones o la búsqueda de sensaciones pla-centeras. Según Becker (1958) la iniciación por otros usuarios reviste importancia esencial pues el novicio debe aprender a fumar eficazmente, a reconocer los efectos de la droga y a con-siderarlos agradables. Especialmente en la India, intervienen de modo importante en la iniciación los motivos médicos y reli-giosos (Chopra y Chopra, 1939). Muchas personas dicen que comenzaron a usar cannabis tratando de reemplazar con ella el alcohol, opio, cocaína u otras drogas (Chopra y Chopra, 1939; Ewens, 1904). Algunos individuos comprendidos en muestras de consumidores en la India y Africa del Norte citan como motivo las propiedades afrodisíacas atribuidas a la cannabis (Chopra y Chopra, 1939; Soueif, 1967).
Uno de los motivos mencionados con mayor frecuencia para continuar el uso moderado de cannabis es la sensación de bienes-tar, de relajamiento y de alivio de tensiones experimentadas. Se recurre a esta droga menos frecuentemente con el propósito de aumentar la satisfacción sexual y de intensificar el disfrute de la música y la comida. También se ha señalado que se ingiere para atenuar la sensación de hambre (Chopra y Chopra, 1957; Indian Hemp Drugs Commission, 1894). Se ha señalado tam-bién como motivo para su uso continuado la necesidad de aliviar el aburrimiento, la frustración y la depresión (McGlothlin y col., 1970).
También se han citado algunos casos de obreros que la em-plean con el fin de aliviar la fatiga y aumentar su resistencia (véase la sección 4.2.1). En Europa y América del Norte algunos usuarios sostienen que la cannabis estimula las facultades crea-doras (McGlothlin y col., 1970) (véase la sección 4.2.1). En la India continúa usándose cannabis como automedicación para *559aliviar o prevenir diversos síntomas (Chopra y Chopra, 1957). Como ya se ha indicado, la cannabis ocupa desde hace tiempo un lugar importante en las prácticas religiosas, tanto en la celebra-ción de diversas festividades como por el uso que de ella hacen algunos sacerdotes u otros personajes religiosos (Chopra y Chopra, 1939). En este último caso se usa como auxiliar de la meditación y para obtener estados místicos. Los mendicantes religiosos con frecuencia permanecen en un estado de embria-guez crónica a causa de la cannabis, que sus seguidores interpre-tan como trance religioso (Chopra y Chopra, 1939; Indian Hemp Drugs Commission, 1894). Se ha señalado el uso religioso de la cannabis entre ciertos grupos culturales del Africa central y austral (Chopra, 1969), Brasil (Batista, 1959; Cordeiro de Farias, 1955), Jamaica (Blum y col. 1969a) y México (Livet, 1920); este uso se limita generalmente a las ceremonias.
Algunas veces se ha mencionado el empleo de la cannabis en Africa para estimular el valor y el arrojo en el combate y en conquistas amorosas, y en alguna ocasión se indica que la han usado ciertos grupos de guerreros de la India (Chopra y Chopra, 1939; Indian Hemp Drugs Commission, 1894). En general, su uso con estos fines parece ser muy raro. Según Postel (1968), los soldados estadounidenses fuman cannabis en Viet-Nam como relajante, pero no en combate.
También se aducen razones sociales para el uso de la cannabis que, más que cualquier otra sustancia embriagante, se emplea en el mundo entero en círculos pequeños, de modo que el deseo de sentirse íntimamente unido a un grupo reducido es sin duda un factor importante lo mismo para comenzar el uso de la droga que para continuarlo. Acaso contribuyan a estrechar la unión dentro del grupo las precauciones necesarias para evitar san-ciones legales (Beker, 1953; Goode, 1969).”
F) Características Comunes de Consumidores—
Entre los observadores se describen una serie de carac-terísticas comunes entre los consumidores de la cannabis en los distintos medios culturales. Se destaca la necesidad de diferenciar entre el consumo moderado y el intenso, ya que el primero “. . . parece estar, más que el abusivo, bajo la in-fluencia de factores tales como las costumbres y actitudes lo*560cales, la posibilidad de obtener la droga y el precio de ésta y quizás sobre todo la asociación del individuo con un grupo de personas afines que [la] consumen. Sin embargo, los consumi-dores, aunque con múltiples excepciones, suelen poseer ciertas características, a pesar de diferencias de ambiente sociocultural y magnitud del consumo.”
Las características comunes apreciadas son:
1 — Iniciación y uso popular entre adolescentes y los adul-tos jóvenes en proporción mayor entre el sexo masculino.
2 — El consumo habitual entre consumidores que pertene-cen a ciertos grupos socio-culturales específicos, que salvo el auge prevaleciente en Europa y América del Norte, parece estar limitado a grupos socio-económicos inferiores.
3 — Los individuos que experimentan disfrute con sus efectos generalmente prefieren un estilo de vida no estruc-turado y espontáneo, son propensos a aceptar riesgos y apre-cian los estados de alteración de la conciencia por dichos medios u otros métodos.
4 — En la mayoría de los casos se trata de un joven sol-tero que muestra cierta inestabilidad respecto a su residen-cia, su trabajo, sus estudios y los fines que persigue en la vida, ello contrapuesto con aquellos individuos que prefieren un modo de vida disciplinado, estructurado, racional y seguro.
5 — El uso excesivo de la sustancia está vinculado a cier-tas anomalías de la personalidad, y en mayor proporción figuran aquellos afectivamente inmaduros, que toleran mal la frustración o eluden sus responsabilidades. “En su com-portamiento esos rasgos se manifiestan por una valoración excesiva del presente en relación con el porvenir, una tenden-cia a dejarse llevar de manera pasiva, la imposibilidad de ad-quirir conocimientos y habilidades que exija un esfuerzo prolongado y una tendencia a preferir el pensamiento re-gresivo y mágico en lugar de racional.” Informe OMS■, págs. 18-20.
*561G) Estudios: Clasificación y Efectos—
En el pasado prevalecían irracionalmente nociones erró-neas de la marihuana y era asociada y caracterizada popu-larmente, como parte de la mitología musulmana, como la “droga asesina”. En Puerto Rico, históricamente, debido a múltiples factores entre los cuales cabe mencionar el incre-mento en su uso y las relaciones políticas y económicas con los Estados Unidos, legislativamente se siguió el patrón federal incorporándose su prohibición a nuestros estatutos, aun cuando es motivo de duda si al así hacerlo existía una base científica total, clara e inequívoca sobre su alto o bajo poten-cial dañino. (5)
Mucho se ha escrito sobre los “males” y “bondades” de esta sustancia. El análisis riguroso de la materia me con-vence de que es necesario ulteriores estudios respecto a los efectos negativos que con el tiempo, a largo plazo, puedan sur-gir. Abunda literatura de todo tipo. Afortunadamente el material científico incrementa constantemente. Sin embargo, la tendencia que se manifiesta en muchos escritos es caer en ex-tremos afirmando que la marihuana es totalmente inofensiva, incapaz de generar daño alguno y otras veces atribuirle con-secuencias altamente adversas de toda circunstancia y género.
Los estudios realizados a los fines de determinar los efec-tos, prevalencia e incidencia en distintos lugares del uso de la cannabis — que en los últimos años ha tomado proporciones epidémicas, en particular ante la juventud de edad escolar superior y universitaria — han aumentado. Aun cuando la literatura es abrumadora y existe divergencias de criterios, inclusive lagunas, los principales y más reputados que hemos citado revelan como denominador común — con mayor o menor *562énfasis — ciertas observaciones o conclusiones generales y es-pecíficas que debemos exponer.
1 — Clasificación—La conclusión universal es que la marihuana no es narcótico, y por ende una clasificación en tal sentido es errónea. El criterio científico prevaleciente se in-clina a considerarla como un débil alucinógeno, aunque algu-nos estiman que su carácter es más bien de intoxicante. (6) “En pequeñas dosis, la marihuana de baja potencia puede actuar como un eufórico y sedante suave similar al alcohol.”(7) La diferencia de criterios radica en los distintos efectos alucinógenos — tales como afectar la memoria, crear ansiedad, confusión y desorientación y episodios psíquicos temporales que excepcionalmente se atribuye algunas per-sonas experimentan, por predisposición personal o en orden a consumir una dosis más potente. (8) De ordinario, estos efec-tos no ocurren con el consumo simple de cigarrillos de marihuana de baja dosis, y se manifiestan con mayor frecuencia en drogas alucinógenas tales como el peyote, la mescalina, el potente L.S.D. Sin embargo, cuando la cannabis se consume en la forma de ganja y hashish (charas o chira), en dosis de mayor potencia, los efectos se asemejan más a los de las drogas alucinógenas.
2 — Dependencia Física y Psíquica—
La marihuana no es una droga adictiva en el sentido de crear dependencia física. No hay síndrome característico de abstinencia definido éste como aquel que surge cuando se interrumpe abruptamente su uso y se manifiesta por desór-denes físicos graves que de ordinario surgen al suprimirse otras sustancias consumidas tales como la heroína, la mor-fina, los barbitúricos y el alcohol. Algunos autores describen ciertos síntomas irritables tales como angustia leve o mode-*563rada, depresión, debilidad, trastorno del sueño, sudoración, pérdida del apetito, ligeros temblores, vómitos y diarrea que apuntan hacia un posible síndrome de abstinencia psieosomá-tico en consumidores crónicos.
La tolerancia se define como “el estado de adaptación caracterizado por disminución de la respuesta a la misma cantidad de una droga determinada.” Esta definición de tole-rancia es diferente a la concebida como “tolerancia inicial” cuya connotación describe la dosis de droga necesaria que debe recibir una persona en su primera exposición para pro-ducir unos grados de efectos deseados. (9) También se ha mencionado y relacionado con la marihuana, el fenómeno que algunos autores han llamado como “tolerancia invertida” (reverse tolerance) mediante la cual se describe la circunstancia de ciertos individuos para lograr los efectos deseados a través del uso en dosis menores con posterioridad a haberla usado en dosis mayores. Los estudios no han aclarado este fenó-meno. (10)
Hasta recientemente se aceptaba ausencia de signos de tolerancia por el consumo de sustancia cannabis. Sin embargo, en el Quinto Informe se indica la existencia de tole-rancia en el consumo crónico de la Cannabis sostenida por investigaciones la cual se resume del siguiente modo: “En el ser humano la tolerancia aparentemente es, al igual que en los animales, un efecto relacionado con la dosis.” (11)
La dependencia psíquica ha sido descrita como “un estado en el que una droga produce un sentimiento de satisfacción y un impulso psíquico que lleva a tomarla de modo continuo o periódico para experimentar placer o evitar un malestar.” A muchos consumidores habituales se les atribuye esta depen-dencia, sin embargo, se acepta que la mayoría que la usa oca-*564sional o casualmente, sea a título de experiencia o para cele-brar una o dos veces al año, no es apropiado adjudicarle de-pendencia psíquica. (12)
Respecto a la frecuencia en su uso se señalan las siguien-tes posibilidades: que una vez pasada la adolescencia cese; que algunas personas continúan consumiéndola de manera intermitente o esporádica; y que una vez fijado el hábito es probable que continúe su consumo cotidiano durante muchos años y probablemente persista toda la vida.
8 — Efectos Físicos Agudos Inmediatos—
Los efectos físicos agudos a corto plazo o inmediatos por el consumo de la marihuana no son sustanciales. No existe récord de muerte que se atribuya directamente a la mis-ma;(13) la toxicidad por una sobredosis — aparte de los re-sultados psicológicos más adelante descritos — usualmente tiene como última consecuencia el dormir. Las modificaciones fisiológicas consistentemente observadas son: aumento en el ritmo de las pulsaciones; incremento o disminución arterial sanguínea; congestión conjuntival (enrojecimiento de las membranas alrededor de los ojos); y la expresión de hilari-dad.
La mayoría de los estudios señalan que estos síntomas al igual que los mentales dependen de la dosis, las circunstan-cias en que se consume, lo que espera el consumidor y de su personalidad.(14) “En resumen, la marihuana conteniendo a-^THC es una droga activa farmacológica de efectos físicos mínimos en dosis pequeñas a moderadas usadas por el ser humano.”(15) La obtención del efecto máximo de la marihuana conlleva cierta técnica distinta a la usada para fumar tabaco que implica práctica de inhalar y mantenerla en los pulmones. Los efectos psicológicos o subjetivos comienzan *565muy rápidamente una vez el a-9THC es fumado, y los efectos inmediatos pueden ser percibidos en el transcurso de un mi-nuto, y en su etapa posterior los efectos máximos se alcanzan al cabo de 20-30 minutos. (16)
4 — Efectos Subjetivos (Psicológicos) Agudos Inmedia-tos—
Al igual que los efectos físicos, la influencia subjetiva psieofarmacológica de la marihuana depende de muchos fac-tores variables. No obstante, se acepta que la mayoría de los usuarios, de todas las edades, derivan una experiencia placen-tera debido a sus cualidades intoxicantes y eufóricas y que de ordinario guarda semejanza al alcohol actuando como un relajante que reduce las inhibiciones y facilita las relaciones sociales. En síntesis, los efectos clásicos observados son: euforia, aumento en la percepción, alguna distorción del sen-tido del tiempo, incremento en el apetito y breve menoscabo de memoria.
El informe Le Dain puntualiza:
“La ‘obtención de placer máximo’ típico (cannabis high) envuelve varias fases. Los efectos iniciales de ordinario son estimulantes y, en algunos individuos pueden sacar tensiones y ansiedades que usualmente son reemplazados por un sentimiento de bienestar agradable. Estos efectos usualmente tienden a hacer al consumidor introspectivo y tranquilo. Ocurren frecuente-mente cambios rápidos de humor (mood).
Una inmensa hilaridad puede ser seguida de un silencio con-templativo.
Entre los efectos psicológicos típicamente informados por los consumidores se incluyen: felicidad, un sentimiento realzado de comunicación y relación interpersonal, aumento en la sensibili-dad hacia el humorismo, juego libre de la imaginación, asocia-ciones poco usuales cognocitivas y de idealización, un sentido de realidad extraordinaria, una tendencia a percatarse de aspec-tos en el ambiente sobre los cuales uno normalmente no está atento, un realce de imaginaciones visuales, la alteración del *566sentido del tiempo en el cual los minutos pueden parecer horas, cambios en la percepción visual de la relación de espacio, enri-quecimiento de las experiencias sensoriales (aumento de los aspectos subjetivos en la percepción del sonido y el gusto), au-mento en la comprensión personal y en la compenetración reli-giosa, leve excitación y energía (o precisamente lo opuesto), aumento o disminución en la actividad del comportamiento, au-mento o disminución en la conversación y fluidez verbal, reduc-ción 'de las inhibiciones, y en dosis altas, una tendencia a perder el hilo o a divagar el pensamiento. A menudo son descritos senti-mientos de mayor espontaneidad y creatividad, aun cuando es muy difícil establecer científicamente un aumento real en la creatividad. Si bien la mayoría de los expertos coinciden que la cannabis tiene muy poco efecto específico afrodisiaco (estimular el sexo) muchos consumidores informan que aumenta el placer del sexo y otras relaciones íntimas humanas bajo su influencia.
Experiencias menos placenteras pueden ocurrir en diferentes individuos o posiblemente en los mismos individuos en distintos momentos. Algunas de estas reacciones pueden incluir miedo y ansiedad, depresión, irritabilidad, náusea, dolor de cabeza, dolor de espalda, aturdimiento, embotamiento a prestar atención, con-fusión, letargo y sensación de pesadez, debilidad y somnolencia. Ha sido informado desorientación, decepción, suspicacia y paranoia, y casos de pánico, pérdida del control, y estados sicóticos agudos.” Págs. 174-175.
Y finalmente, entre sus conclusiones, este Informe con-signa :
“Aparentemente produce un ánimo introspectivo, más auto-absorbente que el alcohol. El aspecto social de su uso puede ser el disfrute de sus efectos en compañía de otros, cada uno sin-tiendo y conociendo, como vínculo común, que los otros también están experimentando una experiencia similar. Puede que haya menos interacción que aquella estimulada al beber socialmente, aun cuando a menudo estimula risas e hilaridad. Se ha infor-mado que la cannabis intensifica diversas clases de percepciones sensoriales, particularmente la apreciación del color y la música. También estimula el apetito. No se cree, como se aduce a me-nudo, que sea un afrodisiaco, aun cuando se reclama que au-menta el placer en la experiencia sexual. Se ha sugerido que la cannabis, como el alcohol, saca a flote las características funda-*567mentales de la personalidad. Intensifica o enfatiza aquello que existe antes que añadir algo diferente o producir un cambio fundamental en el carácter. Por lo tanto la predisposición sico-lógica y el ánimo imperante en el sujeto probablemente se refle-jarán en la experiencia con la cannabis. ‘Malos viajes’ (esto es, reacciones sicológicas de pánico o más serias) de la cannabis son poco observadas, y bajo examen, generalmente se estiman casos extraordinarios, que envuelven un decorado especial de fac-tores que predisponen, tales como una ansiedad fuerte o un sen-timiento de culpa. Situaciones de ‘sicosis de cannabis’ como efec-to a corto plazo, aparentemente son muy raras y más bien el reflejo de una personalidad difícil muy particular de los sujetos envueltos, o dosis a un nivel excepcional.” Págs. 432-433.
5 — Efectos Inmediatos en las Funciones Cognoscitivas y Habilidades Psicomotoras—
Una de las áreas de mayor preocupación y debate ha sido los efectos a corto plazo sobre las funciones cognocibles y las habilidades psicomotoras — tales como la memorización, la organización en el tiempo, la capacidad de aprendizaje y tiempo requerido para reaccionar a diversos estímulos — de importancia en el desempeño de una ocupación, la operación de maquinarias, el conducir vehículos de motor y otras activi-dades y tareas de consecuencia social y valor cotidiano en nuestra moderna sociedad.
Sobre el particular, en términos generales se observa que el uso de niveles moderados afecta la ejecución normal de una persona y que “. . . la cannabis afecta de modo significa-tivo las funciones cognoscitivas, tanto más cuando la dosis es alta y la tarea más compleja”, destacándose que se afec-tan en mayor grado los principiantes, a saber, las personas que nunca. o en raras ocasiones han consumido marihuana. (17)
El Quinto Informe señala:
*568“Intentos más sofisticados para medir varios aspectos en el desempeño psicológico y psicomotor han estado generalmente en consonancia con los informes subjetivos. Menoscabo de la memo-ria, distorción del sentido del tiempo y disminución en la ejecu-ción de varias tareas han sido confirmadas experimentalmente. De ordinario, mientras más compleja la tarea, mayor el grado de desorganización producido por una intoxicación aguda. Aque-llas tareas relativamente simples con la cual la persona está familiarizada, son mínimamente afectadas. Mayor exigencia o que sea más novedosa la tarea y/o el aumentarse la dosis, reduce más su ejecución. En dosis pequeñas, la tendencia confirma las afirmaciones de sus usuarios de que pueden suprimir el estado de placer, cuando las circunstancias lo exigen. Aun cuando los consumidores han informado que aumenta el conocimiento y la sensibilidad audio-visual y de tacto, los experimentos e investi-gaciones no lo han confirmado.” Pág. 5.
De igual modo, los estudios han concentrado el aspecto en torno a la influencia de la marihuana en el manejar un vehículo de motor. Al respecto, el aludido informe expresa:
“Debido al papel prominente que el automóvil juega en nues-tra sociedad, se ha puesto énfasis en las posibles implicaciones de una intoxicación por marihuana en cuanto a la seguridad del tránsito. Los primeros informes fueron más optimistas sobre el particular que la evidencia más reciente. Originalmente se encontró que aquellos que consumieron alcohol a nivel de in-toxicación legal incurrieron significativamente en más errores de manejar en situaciones simuladas de conducción que los que consumieron una ‘dosis social’ de marihuana. Mientras los suje-tos intoxicados por marihuana expresaron que se afectaba su actuación manejando, estimaron que podían compensarla mane-jando más despacio y cautelosamente.
Toda la evidencia al presente, ya sea derivada de los exá-menes de conducir, de condiciones de tráfico actuales o de estu-dios experimentales de los distintos componentes en la tarea de conducir, indica que el conducir bajo la influencia de la marihuana es arriesgado. El uso simultáneo en aumento del alcohol y la marihuana por los conductores plantea una amenaza que puede muy bien exceder a la de la sola sustancia. Mientras los parámetros de riesgo relacionados con el manejar bajo los solos efectos de la marihuana o en combinación con el alcohol no son *569todavía conocidos, parece justificado el desalentar tal uso. Es deseable una determinación más exacta de la extensión del riesgo envuelto en los distintos niveles de intoxicación. Tales estudios son complicados por las diferencias individuales pero de ningún modo imposibles de ser implementados.” Ibid.
6 — Efectos Físicos y Psicológicos Crónicos a Largo Plazo—
Aun cuando en la última década se han llevado a cabo estudios más científicos controlados y documentados en torno a las consecuencias tardías físicas y psíquicas del uso crónico de la marihuana, subsisten varias incógnitas, y el cuadro total de su potencial nocivo es todavía impreciso. Hay in-formes inconsistentes y no definidos sobre aspectos tales como efectos hormonales, sistema de inmunidad o defensas del cuerpo, anomalías cromosómicas, trastornos respiratorios y daño cerebral.
En torno a sus efectos psicológicos, se indica que la reac-ción pánica de ansiedad es probablemente la más adversa. No existe evidencia de psicosis, ni del llamado “síndrome amo-tivacional” que describe la situación mediante la cual su uso impide el desempeño exitoso de una tarea. Cabe sin embargo señalar que continúan los estudios para evaluar la data sobre deterioro de la personalidad consecutivo a su uso prolongado y respecto a si desórdenes psiquiátricos preexistentes en el individuo, son precipitados o agravados por el uso de la marihuana en grandes dosis. La dependencia psicológica men-cionada con anterioridad ha sido caracterizada como una secuela a largo plazo.
La siguiente expresión compendia adecuadamente este aspecto:
“Por supuesto el nivel de la investigación actual tampoco permite llegar al punto de concluir que la mariguana es total-mente inofensiva. Lo que si parece plantearse como una tenden-cia en los resultados de las investigaciones es la noción de que la marihuana tal y como otras substancias puede tener efectos diversos en distintas personas. De esto se desprende que hay *570base para cuestionar los relatos alarmistas que pretenden con-tinuar utilizando el miedo y la confusión para desalentar el uso de la mariguana. (Bryant, 1974.) De otro lado, también es necesario puntualizar la necesidad de más investigaciones cien-tíficas que trasciendan la preocupación de encontrar que la mari-guana hace daño y que profundicen en las posibles situaciones en que puede ser perjudicial o de ayuda.” Pacheco, Controver-sias en la Investigación Científica sobre los Efectos del Uso de la Marihuana, págs. 30-31. (Énfasis suplido.)
7 — Uso Medicinal y Terapéutico—
Como indicara anteriormente en los breves apuntes his-tóricos, el uso de la planta cannabis con fines medicinales se remonta a la época precristiana. Hasta recientemente, por diversas razones, no se concentró seriamente en el estudio cien-tífico de las propiedades medicinales de esta planta. La pro-ducción sintética del delta-9THC en laboratorios ha sido de-terminante en esta labor investigativa. El Quinto Informe recoge los pasos de avance dados sobre el particular, consig-nando experimentos prometedores.
El potencial terapéutico, se ha dividido en dos áreas gene-rales: Las no psicológicas y las que surgen al producirse un cambio sicológico en el individuo. Entre las primeras, se observan estudios en el tratamiento del glaucoma reduciendo la presión intraocular; el tratamiento de asmáticos como broncodilatador, como anticonvulsivo, y como retardador en el crecimiento de tumores; y entre las segundas, se consignan como sedativo-hipnótico, analgésico, antidepresivo y tran-quilizante, preanestésico, anti-emético en pacientes de cáncer recibiendo quimioterapia, y como terapia en adictos a drogas y alcoholismo. Págs. 8-9; 117-127.
(H) Teoría del Primer Paso hacia otras Drogas— (Stepping Stone Theory)
La relación causal entre el uso inicial de la marihuana y el consumo posterior de narcóticos adictivos es una de las polémicas más intensas y a juicio nuestro un enigma por des-cifrar, ello no obstante haberse demostrado que la marihuana *571no posee una acción farmacológica predisponente de modo específico al uso de otras drogas. El consenso se inclina a es-timar que el paso de la marihuana a otras drogas está rela-cionado y condicionado por importantes factores sociocul-turales y personales. (18)
El Informe del Task Force de 1967 concluye;
“La alegación de que la marihuana ‘conduce al uso de drogas adictivas’ necesita ser críticamente examinada. Existe evidencia ■de que la mayoría de usuarios de heroína que han venido a la atención de las autoridades públicas, de hecho, han tenido ex-periencia previa con la marihuana. Pero esto no significa que una conduzca a la otra en el sentido de que la marihuana tenga una cualidad intrínseca, que cree una obligación a la heroína. Hay muchos usuarios de la marihuana que no se gradúan a la heroína y demasiados adictos de heroína sin experiencia previa de marihuana para sostener tal teoría. Más aún no existe base científica para dicha teoría. El texto básico de farmacología, Goodman and Gilman, The Pharmacological Basis of Therapeutics (MacMillan 1960) de manera explícita expresa que el há-bito de la marihuana no lleva al uso de la heroína.
La hipótesis más razonable es que algunas personas que están predispuestas a usar marihuana también lo están al uso de la heroína. También puede ser el caso, que a través del uso de la marihuana la persona forma una asociación personal que más tarde le expone a la heroína.” Págs. 13-14.
Y el Informe de 1969 expresa:
“No obstante, el progreso [hacia otras drogas más potentes] probablemente no sea consecuencia de las propiedades farmaco-lógicas de la marihuana, sino de una serie de factores socioló-gicos y psicológicos presentes en una minoría de los consumi-dores.” Pág. 13.
En nuestra Isla, se realizó un estudio por el Centro de Investigación Social de la Universidad de Puerto Rico, deno-minado “Alienación Socio-Cultural y la Adicción a Drogas” *572por encomienda del Departamento de Servicios Contra la Adicción. De la información disponible surge: (19)
"... se completaron historiales biográficos de 694 adictos a heroína. Estas personas comenzaron su experimentación o uso de drogas variando en edad antes de los 7 años hasta mayores de 35 años. La edad mediana del grupo fue de 15.3 años al mo-mento de empezar su experiencia con drogas narcóticas. Es de suma importancia notar que el 77% del grupo comenzó a usar drogas antes de cumplir los 18 años de edad, o sea tenían 17 años o menos. Más interesante aún es que solamente el 5.8% tenían 21 años o más cuando tuvieron esa primera experiencia. Obviamente está demás recalcar que el envolvimiento con drogas es un fenómeno básicamente de la juventud tomando lugar esen-cialmente en la época de mayor riesgo en el desarrollo de una persona, o sea durante su adolescencia. Estas personas iniciaron su experiencia con narcóticos con una variedad de drogas. Entre ellas la más frecuente fue la marihuana, droga inicial para el 51.3% del total de la muestra. En segundo lugar estaba la he-roína con la cual se iniciaron el 30.3%. Le daré tercer lugar en orden de frecuencia a la pega, o sea el cemento de avión, el thinner con un 11.8%. El restante 7% se distribuyeron entre anfetaminas, barbitúricos, cocaína, support, licor fuerte y otros. De estos datos se desprende que ninguna droga en particular es determinante en el proceso de adicción a drogas. Esto es así, repito, porque la adicción es un proceso sociológico el cual puede iniciarse y mantenerse con cualquier tipo de droga. Debe-mos también notar que la marihuana fue una droga inicial para más de la mitad de todas aquellas personas que hoy se definen como adictos para nuestro estudio. Es relevante a su vez ana-lizar uno de los supuestos que comúnmente oímos, esto es, el pensar que la adicción a drogas, especialmente la adicción a heroína, la droga más fuerte, es la etapa final de un proceso de graduación progresiva en el consumo de drogas el cual comienza con la droga supuestamente menos adictiva: la marihuana.”
Dicho expositor suscribe la teoría sostenida por otros estudios de los valores sociales y culturales predisponentes *573al expresar “ . . los efectos sociales y negativos que pueda tener el consumo de marihuana para unas personas cuya con-dición de déficit les puede predisponer o hacer más propensas a la adicción.” Reitera su criterio de que:
. . la marihuana puede tener unos efectos nocivos pero no precisamente en el sentido epidemiológico y contaminante con el cual ha sido asociado en múltiples ocasiones. Es nocivo en cuanto pueda ser un vehículo que facilite y acelere la movilidad entre dos órdenes sociales, uno convencional o más o menos defectos y otros alienado y marginado que se desenvuelve alrededor de una vivencia de euforias creadas y asociadas con el consumo de drogas.”
El Professor Pacheco Maldonado (20) describe la data existente del siguiente modo:
“En un estudio realizado con los clientes en programas de tratamiento (generalmente usuarios de heroína) en Estados Unidos y Puerto Rico para los años 1971 y 1972 se encontró que el 68% de los puertorriqueños usó como primera substancia la mariguana (Simpson, Curtís y Butler, 1975). La muestra total de este estudio consistió de 12,297 clientes y alrededor de un 10% eran puertorriqueños en programas de tratamiento en y fuera de Puerto Rico. La edad en la que se usó por primera vez una substancia ilegal fluctuó entre los 14 a 20 años para el 75% de la muestra total y en menos de catorce años para un 12%. En otro estudio con adictos a heroína Pedro Vales (1975) encontró unos datos similares ya que el 51.3% de su muestra utilizó la mariguana como primera substancia. En el estudio de Vales la experimentación con drogas empezó inclusive antes de los 7 años llegando hasta los 35 años. El 77% de la muestra comenzó el uso de drogas antes de cumplir los 18 años. El 74.4% de la muestra comenzó a experimentar en su propio vecindario y el 89% dijo que comenzó el uso de drogas por voluntad propia sin que los obligaran otras personas. Encontramos pues que al menos para estos grupos la mariguana es generalmente la pri-mera droga que usan y que este uso comienza principalmente en la juventud. Estos datos coneuerdan con los del estudio de *574Carmen S. García (1974) que encuentra que el 71.62% del total de 74 adictos a heroína (adictos para el 1969 y 1970) comenzó usando 'la mariguana como primera substancia. Sin embargo, en este estudio no se obtuvo suficiente información para deter-minar si estos adictos usaron el tabaco y/o alcohol como primera substancia. Es necesario aclarar que esta información de por sí no constituye evidencia para concluir que el uso de la mariguana lleva el uso de otras drogas como la heroína.”
I — El Consumo de la Marihuana y él Crimen—
Independientemente de que el uso de la marihuana pueda por definición de ley constituir un delito, el criterio casi uná-nime prevaleciente es que no se ha demostrado que su con-sumo, por las propiedades de la sustancia, sea causa directa de otros tipos de conducta criminal. Más bien los estudios demuestran una correlación entre el uso de la marihuana y la delincuencia pero no la existencia de relaciones causa-les. (21)
Se aducen varios argumentos para establecer una rela-ción de causalidad entre su uso y la delincuencia clasificables en las siguientes tres categorías:
“a) La pérdida del dominio de sí mismo durante la embria-guez por cannabis puede dar por resultado actos violentos u otras formas 'de comportamiento.
b) El letargo provocado por la cannabis puede conducir a la pérdida de un medio de subsistencia legítimo e impulsar por lo tanto al robo.
c) La cannabis puede conferir el ánimo necesario para come-ter actos antisociales a personas predispuestas a la delincuen-cia.” OMS, supra; págs. 32-33.
Creo que la incógnita, hasta ahora contestada en la nega-tiva, se sintetiza en el pensamiento que a continuación repro-ducimos del Profesor de Derecho John Kaplan:
*575“Nadie nunca ha negado que las personas que fuman mari-guana pueden cometer agresiones y crímenes violentos o pueden enajenarse mentalmente tal como puede suceder con personas que fuman cigarrillos [de tabaco] o a tales fines por personas que no usan ninguna droga.
Y nadie puede negar que alguien, bajo la influencia de la marihuana, realmente puede cometer agresiones o crímenes violentos o experimentar un episodio sicótico. La pregunta es: Sea a largo o corto plazo, ¿el fumar marihuana hace a un indi-viduo más o menos propenso a cometer un crimen violento o a perder su salud mental? En otras palabras, ¿está la marihuana relacionada de cualquier modo causal a cualesquiera de estos fenómenos ?” Report of the Indian Hemp Drugs Commission: Introduction, pág. IX.
El criterio moderno es que el uso excesivo de la marihuana puede enfatizar o agravar las condiciones agresivas indi-viduales preexistentes, pero no causarlas. “Dado a la tenden-cia aceptada de que la marihuana libera las inhibiciones, una posible hipótesis es que los efectos dependen del individuo y las circunstancias. Puede, aunque no inevitable ni necesaria-mente, conducir a conducta agresiva o criminal. La respuesta dependerá más del individuo que la droga. Esta hipótesis es consistente con la evidencia de que la marihuana no altera la estructura básica de la personalidad.”(22)
Del Quinto Informe copio:
“El posible vínculo entre el uso de la cannabis y la conducta criminal o agresiva, a menudo discutida, fue objeto de examen y estudios experimentales. Ambas revisiones concluyen que la evidencia demostrativa de que la marihuana cama crimen es virtualmente inexistente.” Pág. 90. (Énfasis suplido.)
En nuestro medio ambiente, con buen juicio se aconseja cautela y el explorar otras áreas pertinentes desconocidas sobre la “relación causal indirecta” del uso de la marihuana con el crimen:
*576“Sería prematuro e infundado concluir en este momento que el uso de la mariguana no conlleva en más de un modo, contacto con el mundo de la criminalidad, pero ciertamente en base a esta hipótesis no podemos atribuirle a la substancia unas propie-dades que aumenten la probabilidad de actuar de forma delictiva y violentamente. Urge de todos modos obtener datos de las con-diciones del mercado y la distribución de la substancia, los costos y cómo se consigue el dinero para comprarla y a partir .de qué patrón de consumo pueden aumentar los riesgos de problemas mayores con la ley. Es muy posible que de esta evidencia se plantee con más claridad el conflicto entre las leyes que por un lado procuran controlar el uso de la substancia y por otro crean las condiciones para que el mercado negro y la actividad criminal expandan su radio de alcance.” Pacheco, op. eit., pág. 36.
Resumiendo, el criterio científico y médico mayoritario es que la marihuana:
1. Como sustancia farmacológica, no es una droga adic-tiva.
2. En pequeñas dosis y esporádicamente no produce tole-rancia física ni síndrome de abstinencia; no causa deterioros físicos ni mentales como tampoco insanidad mental ni muerte; no causa conducta agresiva, violenta ni crímenes; no conduce inexorablemente hacia otras drogas; y no es un afrodisiaco.
3. Sus efectos físicos y subjetivos negativos, dependen básicamente de la persona, medio ambiente y demás circuns-tancias externas.
No obstante lo expuesto, la evidencia demuestra con mayor o menor documentación que:
1. La tendencia del adicto de heroína puertorriqueño en haber comenzado con la marihuana.
2. Su uso es con el propósito de alcanzar “placer máximo” psicológico a través de unas experiencias placenteras de re-lajamiento, cambio rápido de humor, hilaridad, vuelo de la imaginación, distorción del tiempo, aumento en el apetito y breve menoscabo de la memoria; su potencial nocivo radica *577en que puede producir disturbios psicológicos, ocasionalmente severos entre un mínimo reducido de consumidores.
3. Se afectan en menor o mayor grado la ejecución normal de las funciones cognocitivas y habilidades psicomotoras.
4. La marihuana no causa crimen per se; en ciertos in-dividuos, al igual que otras sustancias controladas, puede conllevar conducta agresiva o delictiva.
J) Diferencia Básica Entre la Marihuana y Otras Sus-tancias—
Los planteamientos del apelante exigen unos breves apun-tes sobre la diferencia entre la marihuana y otras sustancias controladas concebidas en la ley bajo una misma clasificación.
1 — Opiatos, Heroína y Morfina—
Está firmemente establecido entre los científicos, psiquia-tras, farmacólogos y sociólogos que existen diferencias fun-damentales entre los opiatos tales como la heroína y la mor-fina — sus equivalentes sintéticos — y la marihuana. El opio y sus derivados como narcóticos producen una clara indi-ferencia al dolor y suprimen las necesidades básicas que mue-ven a actuar a los seres humanos tales como el hambre, el placer sexual y la respuesta al coraje. Su uso continuo con-lleva el desarrollo rápido de una tolerancia que obliga al con-sumidor a ir incrementando la dosis para lograr los efectos deseados, surgiendo física y sicológicamente una necesidad para evitar los síntomas graves del síndrome de abstención. La persona experimenta un cambio en su temperamento e in-habilidad para concentrar desarrollando una apatía en con-junción a una degeneración física debido a mala alimenta-ción y negligencia de higiene personal. Distinto a la marihuana, una sobredosis causa la muerte. El síndrome de abs-tención es tan doloroso y aterrador que el usuario puede lle-gar a cometer crímenes, agresiones violentas, u otros actos delictivos con el objeto de lograr la droga u obtener el dinero con que comprarla. Véase: Martínez Rodríguez v. Jefe de Penitenciaría, 92 D.P.R. 629 (1965), págs. 649-650.
*578El Task Force Report, 1967, resume sobre el particular lo siguiente:
“Los efectos de cualquier droga dependen de un sinnúmero de variaciones, entre las cuales está el humor y la espectativa del usuario. Los efectos de una droga se experimentan mejor en términos de los resultados probables. Esta discusión es más bien selectiva que exhaustiva. Con estas salvedades se puede decir que la heroína es un deprimente, elimina las ansiedades y ten-siones y reduce el sexo, el apetito, y otras necesidades prima-rias. Puede también causar somnolencia e inhabilidad para con-centrar, apatía y disminuir la actividad física, y puede trastor-nar la ejecución mental y física. Su administración repetida y prolongada ciertamente conduce a una tolerancia y dependencia física.
Este proceso comienza desde la primera dosis y una sobredo-sis puede conducir a un paro respiratorio, coma y muerte. En dosis toleradas por personas, no obstante efectos secundarios surgen de la preocupación de la persona con las drogas inclu-yendo descuido personal y mal nutrición. En el adicto americano el ritual es inyectarse la droga con una aguja de manera intra-venosa; infecciones y abscesos pueden ser causados por el uso de equipos no esterilizados. El efecto mayormente asociado con la heroína es la euforia, casi siempre reflejando el alivio que un individuo en particular deriva de una ansiedad crónica. Entre los síntomas de la abstención, que alcanza su intensidad máxima entre 24 a 48 horas, están el dolor muscular, los calambres y náuseas.” Pág. 2.
2 — Cocaína—
La cocaína, contrapuesta con las drogas antes indicadas, es un poderoso estimulante que no crea tolerancia ni depen-dencia física. Sin embargo, la abstención se caracteriza por una depresión profunda con una compulsión fuerte para con-tinuar su uso.
Se ha establecido que su uso produce una excitación in-tensa y marcada, tanto física como mentalmente, y común-mente una reducción de las inhibiciones normales. Su uso excesivo conduce a una psicosis paranoia que se desarrolla y manifiesta con conducta violenta y agresiva; puede causar *579convulsiones y la muerte debido a fallo respiratorio. Licit and Illicit Drugs, op. cit., pág. 276.
3 — Barbitúricos, Anfetaminas, Alucinantes—
Entre las sustancias que la ley clasifica y prohíbe, tam-bién se encuentran las drogas depresivas y estimulantes que incluyen barbitúricos (depresivos), las anfetaminas (estimu-lantes) y las alucinógenas. El LSD, el peyote, la mescalina, el yague y otras presentan características similares a las drogas adictivas que invariablemente conducen a dependencia física, tolerancia y al síndrome de abstención. Veamos:
a) Barbitúricos—
Los barbitúricos constituyen drogas sintéticas con ac-ción depresiva sobre el sistema central nervioso. Su uso con-tinuo produce tolerancia y su interrupción síndrome de abs-tinencia. Una intoxicación barbitúrica no indica el estupor asociado con los narcóticos, pero conlleva efectos claros da-ñinos : puede ocurrir delirium trémens, con ilusiones, alucina-ciones y otros síntomas de psicosis y puede sobrevenir la muerte por un colapso cardiovascular.
“El individuo intoxicado refleja una pesadez general, dificul-tad en el pensamiento, lentitud en el hablar y en el comprender, memoria pobre, juicio descuidado, disminución en la atención, inestabilidad emocional y una exageración en sus características básicas de personalidad. Son comunes inestabilidad, pugnacidad y morosidad. Puede haber risa o llanto sin provocación alguna, desaliño en sus hábitos personales, hostilidad e ideas paranoicas y tendencias suicidas.” (23)
b) Anfetaminas—
Las anfetaminas crean una hiperactividad de las fun-ciones físicas y mentales disminuyendo la fatiga, creando euforia, aumentando la habilidad en concentrar, el habla y la actividad motora.
*580“Dosis excesivas por períodos largos producen nerviosismo, mareo, temblor, inestabilidad, insomnio, confusión, ilusiones y depresión psicológica. Ocurre pérdida del peso, disturbios car-diovasculares y gastrointestinales y otras manifestaciones físi-cas, y en grandes dosis (donde no existe tolerancia) ha habido casos fatales de envenenamiento con convulsiones, coma y hemo-rragia cerebral.” (24)
c) Alucinógenos—
Están representadas por el LSD (Lysergic acid diethy-lamide), el peyote, la mescalina, el psilocibina y el N-dime-triltriptamina (OMT) y otras, clasificadas como alucinó-genos, psicodélicos o psicomiméticas, las cuales varían en po-tencia, y producen en el individuo efectos intensos de índole perceptual y psicológico.
“Estas drogas alucinógenas, fantásticas, psicodélicas o psicó-ticas (psicodélicas, porque ponen de manifiesto la mente, y psi-comiméticas, porque provocan síntomas de psicosis) tienen como característica común provocar marcadas alteraciones de la per-cepción, del sentimiento en sí, de las emociones y del juicio. Pro-ducen alteraciones visuales que originan distorsiones en el tiempo y en el espacio, ilusiones, y a veces, alucinaciones. La conexión de la personalidad está parcial o totalmente rota.
Al mismo tiempo se observan grandes remolinos en el campo de la emoción que van desde el éxtasis al horror. Sus efectos dependen del estado en que se encuentre su consumidor, por lo que puede llevarlos por el ‘buen viaje’ marcado por la euforia, la alegría y la intensificación de todas las sensaciones, como con-ducirle por el ‘mal viaje’ que termina con el miedo, la desorga-nización e ideas de persecución aterradoras.” Aparicio, op. cit., págs. 347-348.
Su nocividad surge de la conducta en que incurren los individuos que la consumen, habiéndose informado acci-dentes fatales y suicidios.
Cabe destacar que bajo este grupo de sustancias con-troladas, por su carácter de débil alucinógeno y en considera-*581ción a los criterios legales de alto potencial de abuso; ca-rencia de uso medicinal aceptado; y ausencia de condiciones aceptables de seguridad para uso bajo supervisión médica ex-puestos en el Art. 202 de nuestra Ley de Sustancias Controla-das (24 L.P.R.A. see. 2202 (b) (1)) se clasifica la marihuana.
K) Alcohol—
El planteamiento del apelante respecto a las bebidas al-cohólicas nos exige una breve descripción al respecto.
Es un intoxicante que opera en el sistema nervioso central y que en distintos niveles de dosis y fases, puede depri-mir o estimular, tranquilizar o agitar, liberar las inhibicio-nes o causar sueño. Estos efectos se asemejan a aquellos pro-ducidos por los barbitúricos. Está claramente establecido que su uso continuo y excesivo crea tolerancia y el dejar de inge-rirlo precipita síndromes de abstención, y en algunos casos alucinaciones y delirium trémens, incluyendo la muerte. El abuso del alcohol puede causar graves perjuicios físicos tales como cirrosis del hígado, afectar los riñones e hipertiroi-dismo.
Su producción en nuestra sociedad está reglamentada y su uso permitido; la mayoría lo consume socialmente. Es un factor reconocido en accidentes de tránsito, fatales y no, y está relacionado indirectamente con la comisión de delitos violentos. (25) Para una interesante exposición sobre el alco-holismo en nuestro país, véase: Alvarado de Cordero, M.A.: En tomo al Problema del Alcoholismo en Puerto Rico, 34 Rev. C. Abo. P.R., Núm. 4 (noviembre 1973)., págs. 695-702.
HH I — I
Con el trasfondo de hechos y conclusiones expuestas, pro-cede el análisis de los dos planteamientos de inconstitucio-nalidad apuntados por el apelante.
*582Primeramente, no habiéndose alegado ni demostrado, (26) como tampoco reconocido, que el poseer o fumar marihuana sea un derecho expreso o implícito de rango constitucio-nal, (27) creo que en el caso de autos se impone — en armonía con los criterios de revisión judicial sobre la cláusula consti-tucional de la igual protección de las leyes expuestos en Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975) — el examen de la clasificación de la marihuana bajo el análisis tradicional que postula la norma de que una clasi-ficación legislativa no será invalidada a menos que sea clara-mente arbitraria y no pueda establecerse nexo racional al-guno entre la misma y un interés legítimo del Estado.
En segundo lugar, es de rigor señalar que los casos de McCabe, Hudson, Sinclair y Lorentzen son distinguibles e inaplicables al de autos; todos ellos anularon leyes que clasi-ficaban la marihuana como un narcótico. Los mismos, en sus hechos específicos, no resolvieron ni pusieron en tela de jui-cio la procedencia de penas por infracciones por la marihuana y otras sustancias controladas no narcóticas. McCabe decidió que una infracción por marihuana debió haber sido castigada precisamente bajo la Ley de Control y Abuso de Drogas del estado de Illinois que cubre los barbitúricos, las anfetaminas y el LSD; Sinclair siguió dicho enfoque con relación a la Ley de Michigan sobre drogas no narcóticas; en Lorentzen se impuso una pena mínima de 20 años por la venta de marihuana; y en Sinclair una pena de 9 1/2 años por la posesión de dos cigarrillos de marihuana. Consúltese: United States v. Maiden, 355 F.Supp. 743 (1973).
En tercer lugar, debe quedar aclarado el poder válido de *583la legislatura para proscribir e imponer sanciones criminales por la posesión y transportación de la marihuana. Los estu-dios recientes que propugnan que la marihuana es inofensiva no son tan concluyentes y finales que rebasen la presunción de constitucionalidad que cobija a la ley; no podemos pre-sumir que la legislatura actuó arbitraria o irrazonablemente al considerar la marihuana como una sustancia peligrosa. Véase: State v. Renfro, 542 P.2d 366 (1975).
No se puede trasladar automáticamente al medio am-biente puertorriqueño los resultados que en diferentes y dis-tintos trasfondos culturales y sociales se ha llegado.
“A menudo resulta difícil comparar los estudios y derivar generalizaciones de los mismos debido a la diferencia en sus-tancia, potencia y forma de administración. Cuando se añade a estas variables, diferencias sicológicas y fisiológicas en el esce-nario de los sujetos, su trasfondo socio-económico, expectativa en la experiencia, y las circunstancias o medio ambiente en que la droga es consumida, las cuales son de importancia para sus efectos, no es de asombrarse que exista en este campo tanta confusión y conflictos de opinión.” Le Dain Report, págs. 424-425.
Las investigaciones científicas recientes no son suficientes para destruir la presunción de constitucionalidad que acom-paña la legislación que proscribe la posesión y transporta-ción de esta sustancia. Si bien la marihuana, en dosis bajas y consumo moderado, no causa los efectos dañinos que se le atribuyen, no se puede concluir que tal uso sea 'totalmente inocuo. Subsisten enigmas no explicados científicamente que cobijan la racionalidad de la legislación vedando la misma en el medio ambiente puertorriqueño. Los estudios que indican que la mayoría de adictos en heroína se iniciaron fumando marihuana, es un hecho de gran preocupación que amerita una serena reflexión y ulterior consideración.
El argumento expuesto que compara la marihuana con el trato que la ley brinda al alcohol, sustancia también dañina, y del cual se infiere la inconstitucionalidad, no es convincente. *584Aun suponiendo que ambas sustancias fueran idénticas en cuanto a efectos perjudiciales — que no son — a nivel constitu-cional no es sostenible la premisa que tal argumento presu-pone, a saber, que la existencia de un mal es fuente jurídica para convalidar y legitimizar otro. United States v. Kiffer, 477 F.2d 349 (1973); Louisiana Affiliate of Nat. Organization for Reform of Marihuana Law (NORML) v. Guste, 380 F.Supp. 404 (1974).
Es doctrina jurídica establecida de que una legislación no viola la cláusula de igual protección, simplemente por cu-brir ciertos perjuicios y desatender otros. Los problemas eco-nómicos y sociales de un Estado son de naturaleza práctica y la norma constitucional no conlleva que se erradiquen todos los perjuicios del mismo género a un mismo tiempo y en la misma forma. Véase Railway Express Agency, Inc. v. New York, 336 U.S. 106, 110 (1949). Como se dijo en Jefferson v. Hackney, 406 U.S. 535, 546 (1972):
“Recientemente esta corte enfatizó, en Dandridge v. Williams, 397 U.S. 471, 485 (1970), que en ‘el área de la economía y del bienestar social, un Estado no viola la Cláusula de Igual Protec-ción meramente porque las clasificaciones contenidas en sus leyes sean imperfectas’. Una legislatura puede afrontar un pro-blema ‘de paso a paso’ o aun ‘seleccionar una fase de determinado campo aplicándole un remedio, descuidando otros’.”
Además, aparte de que existen diferencias claras en el uso y propósito de consumo entre ambas sustancias, el si-guiente argumento es de gran fuerza persuasiva:
“Algunos consumidores de la marihuana han tratado de jus-tificar su conducta alegando de que no es peor que el ingerir alcohol. Se estima que el consumo del alcohol es un gran problema para 5 ó 6 millones de americanos a los cuales no les es posible el controlar su bebida. En muchos casos, el ingerir excesiva-mente bebidas alcohólicas causa a estas personas y sus familias serios problemas físicos, psicológicos, sociales y vocacionales. Es un hecho bien conocido en los Estados Unidos que la mitad *585de los accidentes fatales de tránsito están relacionados con el beber excesivamente.
Aun cuando el alcohol constituye un gran problema social, ciertamente no es válido el justificar que se adopte un nuevo abuso a base de que no es peor que el existente. El único resul-tado sería el aumento del daño social desde una nueva fuente. Ello no resolvería nuestros problemas sobre el alcohol y sólo conduciría a incrementar el número de individuos intoxicados por la marihuana. Por otra parte, contrario al alcohol, la marihuana casi siempre es consumida por sus usuarios con el propósito expreso de obtener placer máximo (high), una intoxicación desorienta-dora.” Task Force Report (1969), págs. 13-14. (Énfasis su-plido.)
Y en State v. Renfro, supra, se expone:
“Los apelantes también argumentan que la sección 1247 [po-sesión de más de 2.2 libras de marihuana] viola la igual protec-ción, en que criminaliza la posesión de marihuana mientras que la posesión del alcohol continúa sin ser un crimen. Argumentan, que los peligros sustanciales establecidos del alcohol sobrepasan los daños menores no establecidos de la marihuana. No obstante, ... no encontramos que los diferentes tratos legislativos entre el alcohol y la marihuana sea tan arbitrario e irracional como para violar la igual protección. Tal vez la legislatura ha optado por eximir de la prohibición el alcohol, porque ha determinado, a la luz del desastroso ‘experimento noble’ de la prohibición, que es casi imposible proteger a la sociedad del alcohol. El hecho de que la legislatura se considere a sí misma incapaz de prohibir a la sociedad de un perjuicio (alcohol) no conlleva la conclusión de que es irracional y arbitrario de la legislatura su intento de proteger contra otra sustancia (marihuana) que la legislatura racionalmente considera nociva. Aun cuando algunos miembros de esta corte puedan cuestionar la sabiduría de esta ‘nueva pro-hibición’ contra la marihuana, ‘la doctrina . . . que el debido proceso autoriza a los tribunales estimar inconstitucional las leyes cuando creen que la legislatura ha actuado imprudente-mente ha sido hace tiempo descartada’.” Págs. 369-370.
En consideración a lo expuesto y en vista del nivel de conocimiento existente, en las circunstancias del caso, soy del criterio de que el primer error no fue cometido. El cata-*586logar la marihuana bajo la Clasificación 1(c) de la Ley de Sustancias Controladas, ni por definición ni descripción re-sulta irracional ni irrazonable; por el contrario constituye al presente un ejercicio constitucional válido y legítimo del Estado.
El segundo error imputa la nulidad de sentencia por cons-tituir la misma un castigo cruel e inusitado. Ello conlleva el examinar la clasificación por las penas en vista de que el diseño legislativo impone unos castigos idénticos e iguales al violarse sus disposiciones por la simple posesión, indepen-dientemente de la sustancia que sea.
La prohibición constitucional de “castigo cruel e inusi-tado” contenida en la Sec. 12 de nuestra Carta de Derechos (Art. II, Sec. 12) — al igual que otros principios jurídicos constitucionales — consagra un concepto dinámico cuya natu-raleza supera el enfoque restrictivo histórico que motivó su génesis en el sentido de proscribir únicamente castigos bár-baros e inhumanos tales como la quema en la hoguera, la de-capitación, el desmembramiento del cuerpo y otras formas de tortura que constan tristemente en los anales de la historia. Especialmente responde a un proceso de depuración en el desarrollo humanitario del derecho penal en un país civili-zado que proclama como tesis “la proporcionalidad con el delito cometido.” 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico, pág. 2572, (Ed. Equity 1961).
En Pueblo v. Pérez Méndez, 83 D.P.R. 228, 233 (1961), nos hicimos eco de la evolución moderna de esta prohibición constitucional, y reconocimos entre los factores que nutren dicha conceptualización que “. . . el castigo determinado por el poder legislativo debe estar en proporción con el problema social que tiende a evitar.” Establecimos además la norma general — fundada en la separación de poderes constituciona-les y el respecto y deferencia hacia el poder legislativo — que de ordinario los tribunales no alterarán los términos de una sentencia que esté dentro de los límites fijados en una ley, *587pues nuestra misión básica será cumplida examinando si la misma, per se, constituye o no un castigo excesivo; norma reiterada en Pueblo v. Pedrosa Muriel, 98 D.P.R. 34, 39 (1969).
Recientemente el Tribunal Supremo de los Estados Uni-dos, al decidir el caso de Gregg v. Georgia, 49 L.Ed.2d 859, 872-878 (1976), y sostener la constitucionalidad de la pena capital, en opinión suscrita por el Juez Asociado Sr. Steward, recoge el concepto dinámico expuesto enfatizando que la cláusula exige una evaluación de los valores contemporáneos referentes a la aplicación de determinada sanción, formulada en orden a los indicios objetivos reflejados en la actitud pú-blica; el castigo debe estar acorde con la premisa de la digni-dad del ser humano evitando la degradación del convicto. El criterio para detectar si una pena es o no excesiva toma en cuenta dos aspectos, a saber, que no conlleve la inflicción de un castigo innecesario y, que claramente no guarde despro-porción con la gravedad y severidad del crimen.
Fundamentado en las funciones propias del Poder Judicial en contraposición a las del Poder Legislativo como repre-sentante legítimo elegido democráticamente por un pueblo, los tribunales no estamos autorizados a usurpar las funciones de los legisladores exigiendo la imposición de la pena menos severa; en consecuencia se presume válida aquella seleccio-nada por los legisladores, correspondiendo al que la impugna demostrar satisfactoriamente su ilegalidad. Véanse las si-guientes anotaciones: Narcotics Sale — Sentence as Excessive, 55 A.L.R.3d 812-895; Cruel Punishment — Length of Sentence, 33 A.L.R.3d 335-386.
No obstante, ello no debe significar una renuncia a nues-tra función judicial. En casos apropiados, venimos obligados a examinar la razonabilidad de las actuaciones y clasifica-ciones legislativas, y en tales situaciones resulta inaplicable la doctrina de “defensa judicial”. El descargo de esta fun-ción a veces conlleva la labor de determinar ciertos hechos *588ya que no podemos cerrar los ojos ante errores claros cuando su validez descansa en la verdad de lo declarado.
El reconocimiento en nuestra Ley de Sustancias Controla-das de que la marihuana no es una droga adictiva presupone el reconocimiento de un hecho científico — al presente acep-tado ; sin embargo la clasificación de delito grave por su simple posesión, con penas de uno a cinco años, puede resultar una anomalía y contradicción. La identidad de la pena por meramente poseer marihuana con otras drogas más potentes aparentemente ignora las diferencias de peligro y efectos entre ambas y el hecho científico de que la primera no es una droga narcótica.
Sin embargo, reconozco que en las circunstancias particu-lares del caso de autos, no es necesario pasar juicio sobre la constitucionalidad de las penas y resolver su racionalidad y lógica, a la luz de lo apuntado, pues todas las sentencias fue-ron impuestas a cumplirse concurrentemente, y el apelante no incurrió en una mera posesión, sino que, aun en pequeña escala, la distribuyó con fines de lucro. Basta señalar que en la legislación vigente subsiste un tratamiento punitivo por la simple posesión de marihuana análogo al de las drogas narcóticas más potentes, criterio que no sigue la legislación federal que penaliza dicha simple posesión con un máximo de un año y la mayoría de las jurisdicciones estatales que la clasifican, como regla general, delito menos grave, salvo la caracterización de grave por la posesión de determinadas can-tidades. Es motivo de preocupación que en adición a la juris-dicción de Puerto Rico, únicamente dos estados de la Unión —Pennsylvania y Mississippi — clasifican la simple posesión como delito grave independientemente de la cantidad en-vuelta. Otros Estados, Oregon y Alaska han discriminalizado la mera posesión de una onza o menos de marihuana al pres-cribir penas de multa de naturaleza civil hasta $100.00.
Hago reserva expresa sobre el particular, aprobando el siguiente lenguaje:
*589“Aparte de los aspectos científicos, no estamos desatentos del impacto que la clasificación continua de la marihuana como droga tiene en la ciudadanía, agentes y recursos del Estado. Un delito grave es un crimen muy serio; su convicción puede aca-rrear la pérdida de la libertad y los derechos disfrutados por otros ciudadanos. La integridad — y la obediencia — de las leyes de este Estado, más aun, en último análisis, descansa en el con-sentimiento del pueblo. No pueden consentir en aquello que no consideran cierto, ni pueden creer aquello que ha sido desapro-bado en los laboratorios científicos del país. . . .” People v. Summit, 517 P.2d 850, 854 (1974).
hH HH
Respecto al tercer error apuntado es menester aclarar que el caso de United States v. Collier citado por el apelante —en unión a otros dos no mencionados, a saber, United States v. Lewallen, 385 F.Supp. 1140 (1974) y United States v. Walton, 514 F.2d 201 (1976) — constituyen un criterio judicial minoritario, que aunque respetable, es de escaso valor persuasivo y de dudoso alcance de precedente aun en las jurisdicciones en que fueron resueltos. Al efecto en United States v. Kelly, 527 F.2d 961, 963 (1976) se dice:
“. . . la posición de Kelly encuentra poco apoyo salvo United States v. Lewallen, 385 F.Supp. 1140 (W.D. Wis. 1974). Allí, la corte de distrito declaró con lugar una moción para un fallo absolutorio. [Después .de desfilada toda la prueba y quedar sometido el caso ante Tribunal de Derecho.] Ello impidió al go-bierno de entablar una apelación. Tiene un significado particular el hecho de que el Juez en Lewallen descansó principalmente en United States v. Collier (19 de marzo de 1974), un caso no publicado del Tribunal Superior del Distrito de Columbia. Que Collier era un bejuco fino para hilvanar una decisión se hizo claro el 5 de marzo de 1975, cuando la Corte de Apelaciones del Distrito de Columbia, sub silencio revocó dicha decisión al revo-car cuatro casos más en que los jueces de instancia habían de-sestimado las acusaciones bajo la misma teoría. Véase United States v. Johnson, D.C. App. 333 A.2d 393 (5 de marzo de 1975). ..
*590Ello contrasta notablemente con las numerosas decisiones que recogen el sector mayoritario judicial respecto a la de-finición de la sustancia marihuana como cannabis sativa L. y su consecuencia jurídica en el procesamiento de causas criminales. En síntesis, las decisiones al respecto, por dife-rentes análisis y fundamentos, han concluido que el Con-greso, en la definición de marihuana utilizada en la Ley Federal de Sustancias Controladas de 1970 y su predecesora, incluyó toda especie (28) de marihuana irrespectivamente de la controversia surgida hace unos pocos años, y que todavía prevalece en el mundo científico, respecto a si la especie bo-tánica cannabis — de donde se extrae el ingrediente responsa-ble de los efectos alucinógenos (THC) — es de carácter monotípico, o sea de una sola especie de la familia de las canabi-náceas, o de índole politípica, esto es, de más de una. A nivel de los circuitos federales, véanse: United States v. Kelly, supra; State v. Horneus, 508 F.2d 566 (1975), cert. denegado, 421 U.S. 948; United States v. Walton, 514 F.2d 201, 203 (1975); United States v. Spann, 515 F.2d 579 (1975); United States v. Ludwig, 508 F.2d 140 (1974); United States v. Gaines, 489 F.2d 690 (1974); United States v. Sifuentes, 504 F.2d 845 (1974); United States v. Kincy, 505 F.2d 1354 (1974); United States v. Rothberg, 480 F.2d 534 (1973), cert. denegado, 414 U.S. 856; United States v. Moore, 446 F.2d 448 (1971), cert. denegado, 406 U.S. 909. Y en aque-llas jurisdicciones estatales en que se adoptó una definición de marihuana análoga o parecida a la contenida en la Ley Federal, consúltese: State v. Simpson, 534 S.W. 568 (1976); Win*591ter v. State, 545 P.2d 786 (1976); Goodner v. State, 546 P.2d 653 (1976); McKenzie v. State, 326 So.2d 135 (1976); Nelson v. State, 319 So.2d 154 (1975); People v. Rodríguez, 238 N.W.2d 385 (1975); People v. Riddle, 237 N.W.2d 491 (1975); State v. Murphy, 234 S.W.2d 54 (1975); Hicks v. State, 534 S.W.2d 872 (1975); Haynes v. State, 312 So.2d 406 (1975); People v. Van Alstyne, 121 Cal. Rptr. 363 (1975); People v. Holcomb, 532 P.2d 45 (1975); Cassady v. Wheeler, 224 N.W.2d 649 (1974).
El examen de los casos citados y la literatura disponible permite concluir que hay varios científicos que en orden a estudios recientes sostienen que existen por lo menos tres especies de marihuana, Cannabis Sativa, Cannabis Indica, y Cannabis Ruderalis. (29) La divergencia de criterios emana *592más bien de dos escuelas de pensamientos distintas: la bioló-gica y la morfológica. United States v. Rothberg, supra, págs. 1116-1117. [sic]
Haynes v. State, supra, orienta sobre el problema:
“El término marihuana no es nombre científico; es una ex-presión familiar. No obstante, las leyes definen marihuana de dos modos, botánica y químicamente. La clasificación taxonómica botánica describe una planta por su género y nombre de especie. Usando su género o nombre de especie, muchas leyes definen marihuana como Cannabis Sativa L. Cannabis es el nombre del género; sativa el nombre de la especie; y la L. está por Linnaeus, quien descubrió y describió la marihuana.” Pág. 410.
Lo expuesto, puede condensarse del siguiente modo:
a) En algunos círculos científicos existen serias discre-pancias en cuanto a si la planta Cannabis Sativa es monotí-pica o politípica; pugna surgida recientemente a la luz de experimentos realizados en condiciones óptimas de control con plantas completas y que ha tenido repercusiones en los tribunales. Al parecer, el consenso mayoritario en la comuni-dad científica de taxonomistas norteamericanos se inclina al presente a favorecer la teoría politípica.
*593b) En la actualidad, una vez la planta es cortada, no existe un método para distinguir Cannabis Sativa de las otras alegadas especies de marihuana. Véase People v. Riddle, supra, pág. 492. En Leary v. United States, 395 U.S. 6, 50 (1969), el Tribunal Supremo de los Estados Unidos ob-servó: “En cuanto apariencia, parece ser que existe una sola especie de marihuana, y de que aun los expertos no pue-den decir a ojo donde se cultivó un ejemplar en particular.”
c) Sea monotípica o poli típica, todas las tres alegadas especies descubiertas, cannabis sativa, cannabis índica y la cannabis ruderalis, contienen el elemento químico (THC). Cassady v. Wheeler, supra, pág. 651. (30)
No es necesario el endoso a la teoría ortodoxa o la de nuevo cuño. Como correctamente señala la Sentencia del Tribunal, la prueba de los peritos del Estado estableció fuera de duda razonable que la sustancia ocupádale al apelante era marihuana. Ambos, a preguntas de la defensa suscribieron la teoría monotípica al indicar que el término “cannabis sativa L.” se aplica a toda variedad de la marihuana, y que la diferencia entre la sativa, índica y americana era de nom-bre, resultado del lugar de origen.
Independientemente del desenlace final que en definitiva pueda desarrollarse en el campo científico respecto a ambas teorías, soy del criterio de que la definición legal de marihuana adoptada por la Legislatura abarca todo tipo, y no úni-camente la cannabis sativa L.
La ley que rige el caso de autos concocida como Ley de Sustancias Controladas, al igual que la derogada,(31) salvo ciertas modificaciones, fue adoptada siguiendo una propuesta sobre legislación uniforme federal. El historial legislativo disponible informa:
*594“Este proyecto está concebido en una forma integral. Se ha tomado como modelo la Ley Federal de Sustancias Controladas, de 27 de octubre de 1970, (Public Law 91-513). Al ajustar dicha ley a nuestro sistema jurídico y administrativo, se han formu-lado los cambios pertinentes.” Informe Comisiones de Salud y Bienestar y de lo Judicial de la Cámara suscrito en 17 de mayo de 1971, pág. 14.
La definición de marihuana en la nueva ley sigue ad verbatim la de la Ley Federal vigente, y como podrá notarse, amplía el de la derogada.
No existe constancia de que al aprobarse la ley actual o la anterior, la Legislatura estuviera o no consciente de la existencia en el campo científico de otras posibles especies adicionales de marihuana. Al contrario, el récord en dicho foro revela el firme propósito de modernizar y atemperar las leyes prevalecientes al plan de legislación uniforme de los Estados Unidos.
Para dicha época el punto de vista científico mayoritario era que la planta Cannabis era monotípica. (32) El que poste-riormente surgieran unos criterios distintos con referencia a la nomenclatura y clasificación apropiada no puede alterar el significado legal; el elemento determinante es la intención y trasfondo legislativo y no los subsiguientes cambios de cri-terios en los científicos.
Coincido con el enfoque mayoritario judicial de los tribunales de Estados Unidos, de que la definición de marihuana en nuestra Ley no fue calcada de la federal con el propósito de que sirviera como modelo para un texto universitario en las ciencias de botánica o taxonomía; o para operar en el mundo de las controversias científicas que surgieran diaria-mente. Incorporó el lenguaje federal bajo el supuesto tradi-*595cional de que la referencia a la planta Cannabis Sativa L.y comprendía todas las plantas de marihuana conocidas.
Esta intención se desprende, además, al examinar el Art. 202 de la ley que nos ocupa, ya que bajo la Clasificación I-C se prohíbe no sólo la marihuana sino el tetrahidrocanabinol —ingrediente activo de la planta y responsable de los efectos alucinógenos — bajo el lenguaje de que “. . . se entenderán in-cluidos en esta clasificación [y por ende prohibidos] cual-quier material, compuesto, mezcla o preparación que contenga .. . cualquiera de las siguientes sustancias alucinógenas....” (24 L.P.R.A. sec. 22021 (c) 10 y 17). (Bastardillas nuestras.)
La interpretación aquí brindada salva cualquier reparo constitucional fundado en desigual trato de ley, ya que no es lógico pensar que la Legislatura prohibió únicamente la espe-cie de marihuana Cannabis sativa L. y no aquellas otras cultivables, que mediante experimentos controlados, la cien-cia taxonómica, en la época de la promulgación de la ley, no había podido incontrovertiblemente precisar e identificar como perteneciente a dicha especie o a una distinta.
Este enfoque no violenta el requisito constitucional de cer-tidumbre ya que la palabra marihuana es lo suficientemente familiar y popular a todo el mundo (33) y la ley suministra razonable notificación de su prohibición penal. Toma en con-sideración, que resulta cuestionable que una persona prome-dio pueda distinguir, por la apariencia física de la planta, la diferencia que existe entre una y las distintas otras posibles especies de marihuana.
*596Además, cualquiera otra interpretación prácticamente imposibilitaría la persecución del delito por los agentes del orden público, ya que sin la totalidad de la planta acompa-ñada de análisis bioquímico o espectrográfico no se podría pre-cisar la especie en particular, lo que haría inoperante toda posible determinación de que la sustancia es Sativa L. en orden a un arresto bajo la norma de motivos fundados. “En otras palabras, los agentes de la policía tendrían que conver-tirse en botánicos expertos. De otro modo, la única evidencia de que un crimen ha sido cometido necesariamente sería inad-misible aunque posteriormente se demostrara, como cuestión de hecho, que era sativa L.” People v. Van Alstyne, supra, pág. 370.
Tampoco este enfoque vulnera la regla de hermenéutica que propugna la interpretación restrictiva de los estatutos penales, ya que la misma está vinculada a que cumpla con la intención legislativa y que no conduzca a resultados o conse-cuencias absurdas. En Meléndez v. Tribunal Superior, 90 D.P.R. 656, 659 (1964), se hizo un recuento de nuestra doc-trina sobre el principio de legalidad y se indicó: “Creemos justificado añadir que cuando los términos de un estatuto son claros y susceptibles de una interpretación inequívoca según el significado común y corriente de sus palabras, bajo la misma regla tampoco debemos intercalar palabras ni suplir omisiones al interpretarlo.” Pág. 662. (Énfasis suplido.) El significado común y corriente de la planta marihuana al re-dactarse su definición estimaba correcto la existencia de una sola especie abarcándola todas. Pueblo v. Mantilla, 71 D.P.R. 36 (1950).
Es oportuno recordar los pronunciamientos en Pueblo v. Tribunal Superior, 81 D.P.R. 763, 788-789 (1961):
“No debe caerse en la superficialidad de creer que una ley penal es nula por defecto de vaguedad debido a que requiera in-terpretación. Como señala el maestro Jiménez de Asúa, todas las leyes, aun las ‘clarísimas’, requieren interpretación. ‘Toda ley, *597por el hecho de aplicarse es interpretada, ya que al cotejar su contenido con el hecho real se produce un proceso de subsunción, al que contribuyen los órganos interpretativos (a veces el legis-lador y el científico y siempre el juez), por procedimientos gra-maticales y teleológicos, y con resultados declarativos, restric-tivos, extensivos o progresivos’. En cuanto a las leyes penales ‘hay que armonizar la estricta legalidad del Derecho punitivo, con la imprescindible interpretación teleológica de las normas jurídicas. Reconociendo que el Derecho Penal tiene caracteres de mayor certidumbre y estabilidad que las otras ramas, es imposible creer que la ley penal, sensu strietu, se basta del todo a sí misma y que sea suficiente interpretarla a la letra. No es un sistema completo y sin lagunas, de modo que con el simple procedimiento lógico, basado en los preceptos legales escritos, se puedan resolver todas las cuestiones.’
El Tribunal Supremo federal muy recientemente ha expre-sado el mismo criterio por unanimidad. Dijo el Juez Frankfurter en United States v. Shirey, 359 U.S. 255, 260 (1959):
‘Las leyes, incluyendo las penales, no son ejercicios inútiles de composición literaria. Son instrumentos de gobierno, y al in-terpretarlas “el propósito general es una ayuda mucho más im-portante para el significado que cualquier regla que puedan prescribir la gramática o la lógica formal.” Esto es así porque el propósito de una ley está sumergido en sus palabras, aunque no siempre se exprese de manera pedante en las palabras. El significado de la ley, debe recordarse, es más para sentirse que para demostrarse o, como en algún sitio ha expresado el Juez Learned Hand, el arte de la interpretación es “la proliferación del propósito”. Al buscar ese propósito conviene recordar que no importa la elasticidad que pueda concederse al término científico, éste no puede usarse para describir el proceso legislativo. Ese es un proceso imperfecto pero práctico, mediante el cual el ciudadano ordinario adapta los medios al propósito, excepto cuando se refiere a problemas técnicos fuera del saber del hombre promedio’. (Se han eliminado las citas.)” (Escolios omiti-dos.) (34)
*598rv
No deseo finalizar la presente sin exponer varias preo-cupaciones.
Desde la génesis del hombre, éste ha soñado con encon-trar una sustancia “mágica y maravillosa” que le permita, aunque sea ilusoriamente, obtener lo que desea. En la con-secución de dicho propósito — desde su evolución en el medio ambiente primitivo hasta la civilización moderna con sus complejos laboratorios — ha buscado, usado y experimentado continuamente con diversas sustancias vegetales y sintéticas que por sus ingredientes farmacológicos y efectos bioquímicos alteran, en mayor o menor grado y peligro, los estados de conciencia. Si una persona no logra visualizar y afrontar los problemas, traumas, realidad de la vida y el mundo como es — con sus alegrías y tristezas, miseria y opulencia, virtu-des y defectos, y otras aparentes contradicciones — mediante el uso de tales sustancias invierte el proceso natural e in-tenta cambiarlo, modificándose él y su personalidad variando su manera de verlo, de asimilar y solucionar los problemas y sus relaciones con otras personas.
Del estudio del caso de autos es ineludible la conclusión de que la marihuana aparentemente es una de las sustancias “mágicas y maravillosas” favoritas usadas con tales propósi-tos que en nuestra época ha tomado auge, inclusive en un gran sector de nuestra población.
En su informe al Congreso del año 1975 el Secretario de Salud, Educación y Bienestar expresa cautela:
“La marihuana, una controversia una vez marcada por emo-cionalismo, está siendo examinada más concienzudamente. Se ha aprendido mucho sobre el uso de la marihuana y las eonsecuen-*599cias personales y sociales. Sin embargo, todavía queda mucho que entender. Es claro que la marihuana no es un tópico de aná-lisis simplista.” Op. cit., supra, pág. VII.
Los pronunciamientos y términos de esta concurrencia han sido concebidos dentro del espíritu de cautela y eviden-cian la complejidad del asunto. Al inicio de la misma, y con relevancia a nuestro país, reproduje un pensamiento respecto al proceso y forjación de la opinión pública en materia de la marihuana. La responsabilidad judicial de juzgar y adju-dicar los casos con absoluta ecuanimidad y estricta objetivi-dad, no me inhibe de apreciar y estimar lo sensible y volátil de la controversia y la posibilidad de que en el futuro, en casos apropiados, el Tribunal se vea compelido a intervenir y disponer de algunas interrogantes jurídicas no planteadas ni presentes en la resolución del de autos.
Mientras tanto, debe presumirse que el debate continuará. Una opinión pública bien informada puede contribuir a una solución racional. La creación del Departamento de Servicios Contra la Adicción y los estudios sociales y científicos rea-lizados y en proceso, en y fuera de Puerto Rico, y las alterna-tivas humanitarias de tratamiento al trámite criminal adop-tados en la Ley reflejan una mejor orientación y comprensión del problema. Pueblo v. Tribunal Superior, 104 D.P.R. 650 (1976).. El fenómeno histórico, cultural, social, médico y legal que resume la complejidad de la marihuana se ha expresado del siguiente modo: “Para el agricultor, la cannabis es una cosecha de fibras; para el médico, es un enigma; para el usuario, una euforia; para el policía, una amenaza; para el traficante, una fuente de riquezas peligrosa; y para el con-victo o en libertad bajo palabra y su familia, una fuente de tristeza.” Shafer Report, pág. 3. Queda sin embargo la in-cógnita : ¿Cuánto tiempo deberá transcurrir para que se complete la información necesaria y se ponga fin al debate? La solución y conjugación de estas situaciones y del problema, *600aunque, no es sencilla, corresponde en primera instancia a los Poderes Legislativo y Ejecutivo.

 La facultad judicial de tomar conocimiento de data empírica a los fines de examinar la validez de un estatuto quedó expuesta claramente en Brown v. Board Education, 347 U.S. 483, 494 (1954). Tenía como prece-dente un caso anterior resuelto desde comienzos del siglo: Muller v. Oregon, 208 U.S. 412 (1908). Es de suponer que tales estudios forman parte del trasfondo de la Legislatura al aprobar una ley y al mantenerla vigente.


Como fuentes de referencia: Marihuana and Health, Fifth Annual Report to the U.S. Congress (1975); Marihuana: A signal of Misunderstanding (Vol. I y II, The Technical Papers of the First Report of the National Commission on Marihuana and Drug Abuse), U.S. Government Print. Off. (March 1972) — conocido como Shafer Report — ; Brecher, E. M.; Licit and Illicit Drugs: Consumer Report: Marihuana and Hashish, págs. 395-472 (1972); Interim Report of the Commission of Enquiry into the Non-Medical Use of Drugs, Canada (1970) — denominado Le Dain Report; Task Force Report: Narcotics, Marijuana & Dangerous Drugs; Findings and Recomendations, Special Presidential Task Force (1969); Task Force Report: Narcotics and Drug Abuse: President’s Commission on Law Enforcement and Administration of Justice (1967); Marihuana: Report of the Indian Hemp Drugs Commission 1893-1894 (1969 Ed.). Este último se considera uno de los estudios investigativos más completos y objetivos, cuyo valor trasciende su época. No fue divulgado en los Estados Unidos hasta su reimpresión en el 1969. Además: El Uso de Cannabis, Informe Núm. 478 de la Organización Mundial de la Salud (OMS), Ginebra (1971); Subcomisión de Toxicomanías y Narcótico (CONATON), Informe Núm. 7, Argentina (1975) (Biblioteca del Dpto. de Servicios Contra la Adicción) ; Aparicio O., Drogas y Toxicomanías (1972); Drugs of Vegetable Origin as Narcotics, 50 A.L.R.3d 1164; L. Grinspoon, Marihuana Reconsidered (1971); Fort, J., The Pleasure Seekers: The Drug Crisis, Youth and Society (1969).


Para una excelente exposición, consúltese a Pacheco Maldonado, A., Controversia en la Investigación Científica sobre los Efectos del Uso de la Marihuana; Ponencia revisada dictada ante el Ateneo Puertorriqueño el 5 de marzo de 1975.


 Nuestro estudio confirma la observación sostenida por varios auto-res de que una de las mayores dificultades para evaluar correctamente los resultados y experimentos sobre el uso de la marihuana en el individuo estriba en la falta de medidas uniformes en la dosis suministrada; diferen-cias variables en los sujetos; variaciones en los trasfondos socio-económi-cos; distintas expectativas; y las circunstancias y escenario en que se consume. En los últimos años, se han realizado esfuerzos nacionales y mun-diales para superar estas dificultades. Shafer Report, págs. 20-22.


Una encuesta llevada a cabo en Puerto Rico para , el Departa-mento de Servicios Contra la Adicción, demostró que la opinión pública puertorriqueña, en mayor proporción, favorece la terapia o tratamiento compulsorio frente al enfoque estricto penológico. Pacheco, Angel M., Attitudes Toward Ma/rihuana in Puerto Rico, Ponencia ante la Conven-ción Anual de la Asociación Americana de Psicólogos (Sept. 1976).


Le Dain Report, pág. 430.


 Task Force Report, 1969, op. cit., pág. 9.


Task Force Report, 1967, op. cit., pág. 12.


Informe OMS, op. cit., págs. 34-35; Shafer Report, págs. 23-25; Marihuana & Health, pág. 6.


Shafer Report, págs. 25-26. Le Dain Report, págs. 182-183.


Ibid., págs. 35-36; Task Force Report (1967), págs. 12 y 13.


 Shafer Report, págs. 25-26. Le Dain Report, págs. 182-183.


 Quinto Informe, pág. 8.


 Ibid., pág. 23; Le Dain Report, págs. 430-431.


 Shafer Report, pág. 36.


 O MS, pág. 22; Task Force Report (1969), págs. 8-11.


OMS, págs. 23-26; Marihuana and Health, pág. 5; Le Dain Report, págs. 193-194.


 O MS, pág. 13; Quinta Informe, págs. 18-19; Sociological Aspects of Marijuana Use, op. cit., págs. 428-436; Shafer Report, págs. 88-89; y Le Dain Report, pág. 130.


 Ponencia del Profesor Pedro Vales del Centro de Investigaciones Sociales U.P.R. ante el Ateneo Puertorriqueño el 5 de marzo de 1975, págs. 4-5, 7.


Pacheco Maldonado, A.: Controversias en la Investigación Cien-tífica Sobre los Efectos del Uso de la Marihuana, op. cit., págs. 16-17.


 Task Force Report (1969), pág. 14; Informe OMS, págs. 32-34; Le Dain Report, págs. 439-440; Shafer Report, págs. 425-434; Sociological Aspects of Ma/rijuana Use: Vol. IV, Núm. 2: Contemporary Drug Problems, págs. 421-428.


 Task Force Report, 1967, pág. 13.


Jaffe, Drug Addiction and Drug Abuse in the Pharmacological Basis of Therapeutics, págs. 289-290 (1970).


 J. Fort, The Pleasure Seekers, op. cit., pág. 156.


Brecher, op. cit., págs. 260-264.


 El apelante reconoce la facultad del Estado para reglamentar y prohibir el uso de la marihuana. Su inclusión en la Ley de Sustancias Con-troladas “. . . es proteger la salud, la moral y la seguridad públicas y su promulgación obedece al deber del Estado de proteger los valores y de promover el bienestar general.” Pueblo v. Pellot Pérez, 92 D.P.R. 812, 815 (1965).


 State v. O’Bryan, 531 P.2d 1193 (1975).


 Para un mejor entendimiento de lo más adelante expuesto merece tenerse presente las siguientes definiciones: Especie-Cada uno de los grupos en que se dividen los géneros y que se componen de individuos que, además de los caracteres genéricos, tienen en común otros caracteres por los cuales se asemejan entre sí y se distinguen de las demás especies. La especie se subdivide a veces en variedades o razas; Género-Conjunto de especies que tienen cierto número de caracteres comunes. Diccionario de la Lengua Es-pañola, Decimonovena Ed. (1970), págs. 570 y 6&1 respectivamente.


 De la revista Economic Botany, Vol. 27, No. 1 (Enero-Marzo 1973) y bajo el título Mississippi-Grown Mwihuana — Cannabis sativa Cultivation and Observed Morphological Variations, se deduce la posibilidad de más variedades:
“Marihuana y Cáñamo son solo dos de los muchos nombres vernáculos de la planta ‘Cannabis’. Debido al gran número de nombres aquí no los enumeramos. Alguna de las referencias incluidas sirven como fuente de tales nombres.
“A través de un período de más de 200 años, a los especímenes con-siderados distintos de Cannabis sativa se le ha asignado un número considerable de nombres científicos. Carolus Linnaeus (Carl von Linne) aplicó este binomio a las especies de plantas y su descripción original aparece en Species Plantarum (p. 1027) en 1753. Desde dicha época algunos estudio-sos en el campo de la botánica y la horticultura han aplicado otros nom-bres a la variante que consideramos están dentro del ámbito de la sativa Linnaeus. Algunos ejemplos son:
“C. indica Lam. Encye. 1: 695. 1783.
“C. macrosperma Stokes Bot. Mat. Med. 4: 539.1812.
“C. generalis E.H.L. Draus in Sturm, FI. Deutschland ed. 2, 4: 199.1905.
“C. gigantea Crevost in Bull. Econ. Incochine, n.s. 19.613. 1917.
“C. ruderalis Janisch. in Acta Hort. Petrop. 53.84. 1930.
“C. gigantea Hort.
“C. gigantea Delile. L. Vilmorin Rev. Hort. 5 is 3, 109.1951.
“C. sativa L. var. pedemortana A. Dc., Prodromus, 16(1). 31. 1869.” Págs. 117-118 — (Énfasis suplido.) (Biblioteca de Ciencias Naturales U.P.R.)
Taxonomía se define como la ciencia “que trata de los principios de la clasificación; aplicación de estos principios a las ciencias particulares, en *592especial la botánica y la zoología.” Diccionario de la Lengua Española, op. cit., pág. 1247.
Las clasificaciones entre una teoría y otra se reflejan del siguiente modo:

Monotípica

División: Spermatófita (plantas con semilla)
Clase: Angiospermae (plantas con floración)
Subclase: Dicotiledóneas; 31.874 especies
Orden: Urticales (olmos, moras, ortigas y cáñamos); 1.753 especies
Familia: Cannabináceas (lúpulos y marihuana) ; 3 especies
Género: Cannabis
Especie: Sativa

Politípica

Clase: Angiospermae (plantas con florum)
Subclase Dicotiledóneas
Orden: Urticales
Familia: Cannabináceas (lúpulo y especie — cannabis)
Género: Cannabis


véase no obstante: The identification and misidentification of mcvrihuana, 3 Contemporary Drug Problems, págs. 291-344.


 Pueblo v. Pellot Pérez, supra, 816 y 817.


El Informe de la OMS, del año 1971, antes citado expresaba: “Desde el punto de vista botánico, actualmente no se reconoce más que una especie de cannabis (C. sativa L.), pero en el pasado se aplicaron a la planta otros nombres en diferentes partes del mundo (por ejemplo, C. ín-dica y C. americana).” Pág. 6.


 En el medio ambiente puertorriqueño, el vocabulario del adicto con referencia a esta sustancia recoge significado especial en palabras tales como: marihuana — grifa, yerba, mata — la hoja, pasto; la changa chicharra — colilla del cigarrillo de marihuana; moto, pito — cigarrillo de marihuana. Con cierto sentido de patria, la marihuana cultivada en Puerto Rico es llamada “la jibarita”. Véase: Compendio de Estadísticas Sobre la Adicción a Drogas del Departamento de Servicios Contra la Adic-ción; Apéndice (Junio 1975).


El debate prevaleciente entre los científicos respecto a la especie de Cannabis continúa. Véase: The Expert Witness in Narcotics Cases, 2 Contemporary Drug Problems, págs. 81-104 (1973). Ello tiende a crear dudas entre los peritos llamados a prestar testimonio forense. Erente al *598mismo problema, otras jurisdicciones han optado por enmendar la defini-ción intercalando las palabras “del género” (genus) entre las palabras planta y Cannabis y eliminando Sativa L, N.Y. Public Health Laws, sec. 3302 (McKinney’s Consol. Laws, C. 45, Supp. (1974); Conn. Gen. State Rev. see. 19-333(7); P.A. 74-332; See. 4 (Supp. 1974).